Exhibit 10.5.1

 

First Amendment to the

Amended and Restated Investment Management Agreement

 

This first Amendment (“Amendment”) is made and effective as of June 3, 2017 to
the Amended and Restated Investment Management Agreement dated May 15, 2017, by
and between Waddell & Reed Advisors Funds (the “Trust”) and Waddell & Reed
Investment Management Company (“WRIMCO”), with respect to each series of the
Trust listed in Appendix A (each, a “Fund” and collectively, the “Funds”)(the
“Agreement”).

 

WHEREAS:

A.  The Trust and WRIMCO (each a “Party”, together the “Parties”) agreed to
enter into the Agreement which appointed WRIMCO to act as investment adviser to
each Fund with respect to the investment of its assets and in general to
supervise the investments of each Fund, subject at all times to the direction
and control of the Board of Trustees of the Trust, all set forth within the
Agreement.

 

B.  The Parties mutually desire to amend the Agreement as set forth herein.

 

NOW THEREFORE in consideration of the mutual covenants by each of the parties to
this Amendment herein contained, and other valuable consideration (the receipt
and sufficiency whereof is hereby acknowledged by each Party), the Parties
hereby agree to amend the Agreement as follows:

 

1.   Section II. B. to the Agreement shall be deleted in its entirety and
replaced with the following:

 

“B. Subject to the provisions of this Agreement and the requirements of the
Investment Company Act of 1940 (and any rules or regulations in force
thereunder) (the “1940 Act”), WRIMCO is authorized to appoint one or more
qualified investment sub-advisers (each, a “Sub-adviser”) to provide the Funds
with certain services required by this Agreement. Each Sub-adviser shall have
such investment discretion and shall make all determinations with respect to the
investment of the Funds’ assets as shall be assigned to that Sub-adviser by
WRIMCO and the purchase and sale of portfolio securities and other financial
instruments with respect to those assets.

 

Subject to the supervision and direction of the Board of Trustees of the Trust,
WRIMCO shall:

 

1.   have overall supervisory responsibility for the general management and
investment of the Funds’ assets;

 

2.   determine the allocation and reallocation of assets among the Sub-advisers,
if any; and

 



1

--------------------------------------------------------------------------------

 



3.   have full investment discretion to make all determinations with respect to
the investment of Funds’ assets not otherwise assigned to a Sub-adviser.

 

WRIMCO shall research and evaluate each Sub-adviser, if any, including:
performing initial due diligence on prospective Sub-advisers and monitoring each
Sub-adviser’s ongoing performance; communicating performance expectations and
evaluations to each Sub-adviser; and recommending to the Board of Trustees of
the Trust whether a Sub-adviser’s contract should be renewed, modified or
terminated. When appropriate, WRIMCO shall also recommend to the Board of
Trustees of the Trust changes or additions to the Sub-advisers.”

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed on the date and year first above written.

 

This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original and all of which shall constitute one and the same
agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

 

WADDELL & REED ADVISORS FUNDS

 

 

 

 

By:

/s/ Wendy J. Hills

 

 

Wendy J. Hills

 

 

Vice President

 

 

 

 

Date:

May 31, 2017

 

 

 

 

 

 

 

WADDELL & REED INVESTMENT MANAGEMENT COMPANY

 

 

 

 

By:

/s/ Philip J. Sanders

 

 

Philip J. Sanders

 

 

President

 

 

 

 

Date:

May 26, 2017

 

 

 



2

--------------------------------------------------------------------------------

 



AMENDED AND RESTATED
APPENDIX A

 

TO INVESTMENT MANAGEMENT AGREEMENT

 

This Amended and Restated Appendix A is effective as of October 16, 2017, and as
was previously amended May 18, 2017 (“Appendix A”), to the Waddell & Reed
Advisors Funds Investment Management Agreement dated January 30, 2009, as
amended and restated May 15, 2017 (the “Agreement”), supersedes any prior
Appendix A to the Agreement.

 

Waddell & Reed Advisors Accumulative Fund

Waddell & Reed Advisors Cash Management

Waddell & Reed Advisors Continental Income Fund

Waddell & Reed Advisors Global Growth Fund

Waddell & Reed Advisors High Income Fund

Waddell & Reed Advisors Municipal High Income Fund

Waddell & Reed Advisors New Concepts Fund

Waddell & Reed Advisors Science and Technology Fund

Waddell & Reed Advisors Small Cap Fund

Waddell & Reed Advisors Vanguard Fund

Waddell & Reed Advisors Wilshire Global Allocation Fund

 

 

 



Page 1 of 1

--------------------------------------------------------------------------------

 



AMENDED AND RESTATED
APPENDIX B

 

TO INVESTMENT MANAGEMENT AGREEMENT

 

This Amended and Restated Appendix B is effective as of October 16, 2017, and as
was previously amended May 18, 2017 (“Appendix B”) to the Waddell & Reed
Advisors Funds Investment Management Agreement dated January 30, 2009, as
amended and restated May 15, 2017 (the “Agreement”), supersedes any prior
Appendix B to the Agreement.

 

FEE SCHEDULE

 

A cash fee computed each day on net asset value for each Fund at the annual
rates listed below:

 

Waddell & Reed Advisors Accumulative Fund

Net Assets

Fee

Up to $1 billion

0.70% of net assets

Over $1 billion and up to $2 billion

0.65% of net assets

Over $2 billion and up to $3 billion

0.60% of net assets

Over $3 billion

0.55% of net assets

 

 

Waddell & Reed Advisors Cash Management

Net Assets

Fee

Up to $1 billion

0.35% of net assets

Over $1 billion

0.30% of net assets

 

 

Waddell & Reed Advisors Continental Income Fund

Net Assets

Fee

Up to $1 billion

0.70% of net assets

Over $1 billion and up to $2 billion

0.65% of net assets

Over $2 billion and up to $3 billion

0.60% of net assets

Over $3 billion

0.55% of net assets

 

 

Waddell & Reed Advisors Global Growth Fund

Net Assets

Fee

Up to $1 billion

0.85% of net assets

Over $1 billion and up to $2 billion

0.83% of net assets

Over $2 billion and up to $3 billion

0.80% of net assets

Over $3 billion

0.76% of net assets

 

 

Waddell & Reed Advisors High Income Fund

Net Assets

Fee

Up to $500 million

0.625% of net assets

Over $500 million and up to $1 billion

0.60% of net assets

Over $1 billion and up to $1.5 billion

0.55% of net assets

Over $1.5 billion

0.50% of net assets





Page 1 of 3

--------------------------------------------------------------------------------

 



 

Waddell & Reed Advisors Municipal High Income Fund

Net Assets

Fee

Up to $500 million

0.525% of net assets

Over $500 million and up to $1 billion

0.50% of net assets

Over $1 billion and up to $1.5 billion

0.45% of net assets

Over 1.5 billion

0.40% of net assets

 

 

Waddell & Reed Advisors New Concepts Fund

Net Assets

Fee

Up to $1 billion

0.85% of net assets

Over $1 billion and up to $2 billion

0.83% of net assets

Over $2 billion and up to $3 billion

0.80% of net assets

Over $3 billion

0.76% of net assets

 

 

Waddell & Reed Advisors Science and Technology Fund

Net Assets

Fee

Up to $1 billion

0.85% of net assets

Over $1 billion and up to $2 billion

0.83% of net assets

Over $2 billion and up to $3 billion

0.80% of net assets

Over $3 billion

0.76% of net assets

 

 

Waddell & Reed Advisors Small Cap Fund

Net Assets

Fee

Up to $1 billion

0.85% of net assets

Over $1 billion and up to $2 billion

0.83% of net assets

Over $2 billion and up to $3 billion

0.80% of net assets

Over $3 billion

0.76% of net assets

 

 

Waddell & Reed Advisors Vanguard Fund

Net Assets

Fee

Up to $1 billion

0.70% of net assets

Over $1 billion and up to $2 billion

0.65% of net assets

Over $2 billion and up to $3 billion

0.60% of net assets

Over $3 billion

0.55% of net assets

 

 

Waddell & Reed Advisors Wilshire Global Allocation Fund

 

 

Predecessor Strategy

 

Net Assets

Fee

Up to $1 billion

0.70% of net assets

Over $1 billion and up to $2 billion

0.65% of net assets

Over $2 billion and up to $3 billion

0.60% of net assets

Over $3 billion

0.55% of net assets





Page 2 of 3

--------------------------------------------------------------------------------

 



 

Successor Strategy

 

Net Assets

Fee

Up to $500 million

0.06% of net assets

Over $500 million and up to $1 billion

0.05% of net assets

Over $1 billion and up to $2 billion

0.04% of net assets

Over $2 billion

0.03% of net assets

 

*If the Fund’s net assets are less than $25 million, Waddell & Reed Investment
Management Company has agreed to waive the management fee, subject to its right
to change or modify this waiver.

 

Page 3 of 3

--------------------------------------------------------------------------------